 E. I. DU PONT DE NEMOURS&CO., INC.395E. ,I.;Du!Pont! de, Nemours&'Co., Inc.and'UnitedSteelworkers of America,AFL-CIO, CLC, Peti-tioner.Case 5-RC-8648April 30, 1974DECISION AND CERTIFICATION OFREPRESENTATIVEthemeaningof the Act,and it will effectuate thepoliciesof the Act to assert jurisdiction herein.2.ThePetitioner is a labor organization claimingto represent certain employees of the Employer.3.A questionaffecting commerce exists concern-ing the representation of the employees of theEmployer withinthe meaning of Sections9(cXl) and2(6) and (7) of the Act.BY CHAIRMAN MILLER AND MEMBERSKENNEDY AND PENELLOPursuant to a Stipulation for Certification UponConsentElection,executed by the parties andapproved by the Regional Director on August 10,1973, an election by secret ballot was conducted onSeptember 11 and 12, 1973, under the direction andsupervision of the Regional Director for Region 5among the employees in the unit described below. Atthe conclusion of the election, the parties werefurnished a tally of ballots which showed that ofapproximately 382 eligible voters, 381 cast ballots, ofwhich 190 were for, and 177 against, the Petitioner.There were 14 challenged ballots which were suffi-cient in number to affect the results of the election.After conducting an investigation, the RegionalDirector on October 4, 1973, directed that a hearingbe held to resolve the challenges.Pursuant thereto a hearing was held beforeHearing Officer Louis J. D'Amico. On December 20,1973, Hearing Officer D'Amico issued his Report onChallenged Ballots in which he recommended thatthe challenges to the 14 ballots be overruled and thatthe ballots of Ronald D. Heflin, Mark S. Caldwell,ErnestW. Dern, Robert Grubb, William Fraley,Wayne Whitmore, Daniel Viands, James Fulk, JohnHildebrand, Rupert Armel, Detral Merchant, Wil-liam Grant, Warren Stein, and Charles Hornbeckerbe opened and counted. Thereafter, the Petitionerfiled timely exceptions to the Hearing Officer'sreport and recommendations.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record in this case,including theHearingOfficer's report and thePetitioner'sexceptions thereto.The Board hasreviewed the Hearing Officer's rulings made at thehearing and finds that they are free from prejudicialerror. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce within1it is not clear whether Respondent has excepted to the HearingOfficer's recommendation that the challenges to the ballots of Mark S.Caldwell, Ernest W. Dern, and Ronald D.Heflin be overruled. However, in4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section9(b) of the Act:All wage roll production and maintenance em-ployees and wage roll laboratory employees at theEmployer's plant and laboratory located atFallingWaters,West Virginia,including alltruckdrivers,but excluding all office clericalemployees, professional employees,watchmen,guards, and supervisors as defined in the Act, asamended.5.The Board has considered the challenges, theHearing Officer's report, the Petitioner's exceptions,and the Employer's brief supporting the HearingOfficer's report, and hereby adopts the HearingOfficer's findings, conclusions, and recommenda-tions only to the extent consistent with this Decision.Petitioner challenged the ballots of Rupert Armel,William Fraley, James Fulk, William Grant, RobertGrubb, John Hildebrand, Charles Hombecker,Detral Merchant, Warren Stein, Daniel Viands, andWayne Whitmore on the ground that they weresupervisors within the meaning of Section 2(11) ofthe Act.The Employer manufactures high explosive prod-ucts at its plant situated in Falling Waters, WestVirginia. In the summer of 1971, the Employer'splant began plans to produce a dynamite substitute,cartridgewater gel. Initially the plans called fortemporary production facilities in the MiscellaneousExplosiveDepartment (MED), followed by theconstruction of a new permanent facility, should thewater gel prove acceptable to customers.During the initial stage of this project, Grubb waspromoted in September 1971 to a relief foreman jobinMED. At that time, Grubb was told that theoperation was expected to be of limited duration andthat, if the explosive turned out to be a success, a newplant would be built which would eliminate the needfor a relief foreman.When the initial production stage proved the watergel commercially acceptable, the new plant construc-viewof resolution of the remaining challenges these challenges areinsufficient in number to affect the election and therefore are no longerdeterminative.210 NLRB No. 51 396DECISIONSOF NATIONALLABOR RELATIONS BOARDtion plans were begun in the summer of 1972 andsimultaneously the temporary production facilitieswere expanded by increasing the number of shiftsand days of operation. This necessitated more reliefforemen, so, in October 1972, Fraley and Hornbeck-er were promoted to that job. Fulk in December 1972andWhitmore in February 1973 were similarlypromoted.2 Each was told that their tenure as reliefforeman would be limited in time and that theywould return to "unit" jobs. Viands was appointed torelief supervisor in May 1973. All continued to servein that capacity at the time of the election.In December 1972, the Powder Department decid-ed that it needed experienced relief supervisors.Armel,Grant,Hildebrand, andMerchant wereselected and began training for that job. They werepromoted in February 1973. Upon the completion oftheirprogram, some permanent foremen in thePowder Department were given other assignments,and these individuals took over as supervisors for theduration of the assignments. In June 1973, thePowder Department needed one more relief foremanand Stein was promoted.The parties stipulate that all 11 continued at alltimes from the dates of their promotions to at leastthe dates of the election held on September 11 and12,1973, to perform their relief foremen duties.During the time the 11 have been relief foremen theyhave retained certain benefits which they enjoyed asunit employees; job preference cards, bidding rights,listing on wage roll, scheduling of vacations withwage roll employees, listing on overtime records, andretention of lockers. All 11 relief foremen wereadvised when promoted that their tenure would betemporary, but there is no evidence that any of theserelief foremen or any of the unit rank-and-fileemployees had been advised by the Employer of aspecific time when the relief foremen would cease toexercise supervisory authority and would return totheirunit jobs. Indeed, it appears that no oneincluding the Employer knew with any certaintywhen these individuals would return to unit work.3The Hearing Officer recommended that the reliefforemen, although exercising Section 2(11) superviso-ry authority on both the eligibility and election dates,should be permitted to vote, basing his recommenda-2Hombecker,unlike Grubb, Fraley, Fulkand Whitmore,did not serveas a foremanin connection with the water gel project,but replaced aforemanon temporaryassignmentwith that project3Employerdoes contend the assignments would not extend beyondDecember 1973 Such a limiting date several months beyond theassignmentdateis insufficient to establish that Employerknew when the individualwould be relieved of his supervisory dutiesIn any case, this informationwas neverconveyed to the individual or tothe employees he supervised4The Hearing Officer relied onUnited States Steel Corporation, CentralFurnace,188 NLRB 309, finding the employeesanalogousto employees intemporarylayoff status. However, inthat case,the Board was determiningthe eligibility of individuals to vote where theywere supervising nonumttion on his finding that the jobs were of a temporarynature.4We do not agree.It is true, as a general proposition, that individualsholding "temporary" supervisory positions are nor-mally found eligible to vote in Board elections .5 Thisis so because, in most situations, temporary supervi-sory assignments may properly be viewed as relative-ly insignificant interludes in regular employee assign-ments. That does not appear to us to be the casehere.Here, the relief foremen worked continuouslyas supervisors of unit personnel for periods rangingfrom 3 months to 24 months prior to, and including,the election dates. As the Hearing Officer found,"whether the duration of these relief foremenpositions for the water-gel explosive would be short-lived or not was dependent on factors that could notbe controlled; i.e., experimental and developmentalwork, production problems, customer acceptance,etc." In fact, there is evidence that many of the"relief foremen" have, in the past, become perma-nent foremen. At the least, even those who mightultimately be returned to the unit would continue tobe called upon to relieve the "permanent" foremenduring their annual 5-week vacations, and duringother absences for illness or other reasons .6We note, moreover, that the individuals in ques-tion, unlike those involved in other cases,7 supervisedthe very employees in the unit, for the entire periodof the organizational campaign up to and includingthe election. To grant the relief foremen unit andvoting eligibility for this election would, it seems tous,present serious conflict of interest problems.Should we find the relief foremen to be employees,and eligible to vote, because of their allegedlyoverriding interest in the outcome of the election,presumably they should be entitled to ask theirfellow employees how they would vote, and conveyto them their own thoughts about organization-in-cluding, perhaps, what the Employer would do in theevent of unionization. They would, in order to castan informed vote, be entitled to attend unionmeetings, inquire as to who is supporting the union,and engage in the many other activities to which"employees" are entitled under Section 7. Presuma-bly the relief foremen could legitimately run forunion office, and be privy to intimate unionemployees on a temporarybasis. In that decision,the Board noted that theanalogymaynot hold with respect to an individual supervising unitemployees,and permitted the one temporary supervisor who was supervis-ing unit employeesto vote subject toresolution of his eligibility through thechallenge procedure5See, eg.,Stewart &StevensonServices, Inc,164 NLRB 7416Whether,in fact,some of the "relief foremen"were returned to theirunit jobs afterthe election is not material,since it is the relief foremen'sstatus on the eligibility and election dates, not that which later developed,which is controlling.7See, e.g.,WestinghouseElectric Corporation,163 NLRB 723. E. I. DU PONTDE NEMOURS& CO., INC.organizationalplans. On the other hand, since theseforemen,though deemed "relief," constituted themajorpart of the Employer's supervisory cadrethroughout this period, the Employer would havebeen entitledto insist that they campaign on itsbehalfagainst theUnion and perhaps consult with itabout theprogressof the campaign.We believe that unit employees have the right toengage in unionactivities and in the choice of acollective-bargainingrepresentative free from theparticipation of individuals who have been theirchief,and perhaps only, supervisors for indefiniteperiods oftime;who at the time of the electionappearedtohave prospects of continuing in asupervisory role for further periods; and, perhapsmost importantly, whose loyalty the employer couldand undoubtedly would, demand during the preelec-tion period.Accordingly, we find the relief foremenineligibleto vote and we hereby find that the challenges to theballots of Rupert Armel,William Fraley, JamesFulk,William Grant, , Robert Grubb, John Hilde-397brand, Charles Hornbecker, Detral Merchant, WarrenStein,Daniel Viands, and Wayne Whitmore shouldbe sustained.As noted above, the remaining three challenges areno longer determinative of the results of the election.Accordingly, and in view of the fact that the tally ofballots shows that a majority of the valid votes casthasbeen cast for Petitioner, we shall issue acertification of Petitioner as the collective-bargainingagent for the employees in the above-described unit.CERTIFICATION OF REPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for United Steelworkers ofAmerica, AFL-CIO, CLC, and that, pursuant toSection 9(a) of the National Labor Relations Act, asamended, the said labor organization is the exclusiverepresentative of all the employees in the unit foundappropriate herein for the purposes of collectivebargaining in respect to rates of pay, wages, hours ofemployment, or other conditions of employment.